Citation Nr: 0517682	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-21 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized in-patient medical service provided by a private 
hospital and associated providers from January 19, 2002 to 
January 25, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The in-patient medical service provided by a private 
hospital and associated providers, from January 19, 2002 to 
January 25, 2002, was not for the treatment of a service-
connected disability.  

3.  The in-patient medical service provided by a private 
hospital and associated providers, from January 19, 2002 to 
January 25, 2002, was for a medical emergency.  

4.  The emergency services from January 19, 2002 to January 
25, 2002, were provided in a hospital emergency department 
providing emergency care to the public.  

5.  The veteran's claim for payment or reimbursement, from 
January 19, 2002 to January 25, 2002, is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

6.  A VA or other Federal facility/provider was not feasibly 
available and the veteran attempted to use VA facilities 
before hand.  

7.  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment, 
from January 19, 2002 to January 25, 2002, is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  

8.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  

9.  The veteran is financially liable to the provider of 
emergency treatment for that treatment.  

10.  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment.  

11.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from in-patient medical service 
provided by a private hospital and associated providers from 
January 19, 2002 to January 25, 2002, have been met.  38 
U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 17.1002 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, the VAMC failed to notify the veteran 
of the evidence necessary to substantiate his claim, prior to 
the December 2002 decision.  However, that failure amounts to 
non-prejudicial error, because the Board finds that the 
record contains sufficient evidence to substantiate the 
veteran's claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Factual Background

A VA clinical note dated January 18, 2002 (Friday), completed 
at 23:53 (11:53 PM) shows that the veteran came to the VA 
Urgent Care Clinic, that day at 21:41 (9:41 PM).  He 
complained of having coffee ground type emesis (vomiting) 
twice that day.  He had no abdominal pain and was now doing 
well.  He had no other complaints of blood in his urine or in 
his stools.  He was described as alerted and oriented and in 
no acute distress.  Ear, nose and throat findings were 
normal, except for a small amount of dark emesis on his lips.  
His lungs were clear.  His heart had a regular rate and 
rhythm.  His abdomen was soft and not distended.  Bowel 
sounds were noted.  Blood pressure was 109/52.  Respirations 
were 20 per minute.  Temperature was 99 degrees Fahrenheit.  
His pulse was 105 per minute.  A complete blood count had 
results below normal.  It was decided that the veteran had 
anemia.  It was noted that he had an appointment to return 
the next Friday for a colonoscopy and he was encouraged to 
keep that appointment.  A doctor's note says the veteran was 
encouraged to look for any bright red blood in his stools or 
emesis.  He was to return for any uncontrolled emesis or 
bleeding.  A nurse's note shows that she received a report of 
the veteran from the previous shift and that he was given 
hemorrhoidal suppositories.  The veteran was scheduled for a 
colonoscopy and was to return if passing blood through 
vomitus or stool, increased shortness of breath or dizziness.  
He verbalized his understanding of instructions.  

In a statement dated in June 2003 the veteran's wife 
explained the situation from her perspective.  At 
approximately 9:00 PM, on January 18, 2003, the veteran 
became very ill.  He was vomiting and passing blood.  He 
could not control his bowels.  Their son drove them to the 
VAMC.  When they arrived, she explained what was happening to 
the veteran.  He was taken back to an examining room and his 
wife and son were not permitted there.  She was worried 
because the veteran was confused and appeared incoherent.  
The veteran's wife and son were eventually allowed back to 
the examination room, with the veteran, to await laboratory 
test results.  The veteran kept saying that he was alright.  
At approximately 1 AM, they were sent home.  The veteran told 
his wife that the doctor said they could not do anything for 
him.  He was scheduled for a colon test on Friday, January 
25, 2002.  The veteran's condition worsened through the 
night.  She called her brother and they took the veteran to 
the private hospital, where he was seen and admitted to the 
intensive care unit.  

The records from the private hospital show that the veteran 
arrived at 11:04 AM, on January 19, 2002.  Blood pressure was 
95/54.  A physician's note shows that the veteran was seen 
immediately upon arrival.  He gave a history of abdominal 
pain, which began a few days earlier.  He reported nausea, 
vomiting, diarrhea and abdominal pain.  He appeared to be in 
no acute distress.  His abdomen was soft.  Bowel sounds were 
present.  There was no guarding or rebound.  The veteran was 
described as alert and oriented.  His hemoglobin was 8.1.  
Blood urea nitrogen was 75.  His stool was guaiac positive.  
The assessment was a gastrointestinal bleed and anemia.  He 
was admitted for treatment with intravenous antibiotics, 
blood transfusion, plasma, and medication to control 
bleeding.  The veteran remained hospitalized through January 
25, 2002.  The private hospital bills are in evidence.  

In November 2002, VA clerical review determined that the 
veteran was enrolled and seen for VA treatment during the 
last 24 months.  In December 2002, the claim was reviewed by 
a registered nurse who determined that a lay person would 
perceive the condition as a medical emergency; that the 
medical condition would not prevent the patient from 
traveling to the nearest VA; that VA facilities were 
available to provide the services and that treatment was not 
rendered for a service-connected condition or an adjunct 
condition.  It was commented that the VAMC urgent care and 
intensive care units were available for treatment of a 
gastrointestinal bleed.  

In June 2003, VA clerical review determined that the veteran 
was enrolled and seen for VA treatment during the last 24 
months.  In July 2003, the claim was reviewed by a physician 
who determined that a lay person would perceive the condition 
as a medical emergency; that the medical condition would not 
prevent the patient from traveling to the nearest VA; that VA 
facilities were available to provide the services and that 
treatment was not rendered for a service-connected condition 
or and adjunct condition.  It was commented that the veteran 
had been advised by both a doctor and a nurse to return if 
the condition worsened.  

Law and Regulations

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002); Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999, Act shall take effect 180 days 
after the date of enactment).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
feasible, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) (West 
2002).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: 
    (a) the emergency services were provided in a hospital 
emergency department or a similar facility held at as 
providing emergency care to the public; 
    (b) the claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who possess 
an average knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); 
    (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 
    (d) the claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); 
    (e) at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
    (f) the veteran is financially liable to the provider of 
emergency treatment for that treatment; 
    (g) the veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment); 
    (h) if the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 
    (i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  
38 C.F.R. § 17.1002 (2004).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

This claim was denied on the basis that VA facilities were 
feasibly available.  There is no dispute that the veteran 
required emergency treatment and otherwise meets the criteria 
for reimbursement under the Millenium Act.  Therefore, this 
discussion will focus on whether VA facilities were feasibly 
available to treat the veteran.  There are two VA medical 
opinions that VA facilities were feasibly available.  These 
opinions by medical professionals at the VAMC are competent 
and probative, because they are in a position to know the 
availability of the facilities.  38 C.F.R. § 3.159(a)(1) 
(2004).  

However, this case raises an interesting question.  The 
regulation requires that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent lay person (emphasis added).  But, 
what if a veteran attempted to use VA facilities beforehand 
and was turned away or sent home without adequate treatment?  
That is the question raised here.  The United States Court of 
Appeals for Veterans Claims (Court) noted that such a 
situation might arise in Cotton v. Brown, 7 Vet. App. 325, 
328 (1995).  There, the Court directed the Board to discuss 
whether the VAMC would have refused treatment.  

In this case, the veteran went to a VAMC first.  His wife has 
written that he was confused and incoherent.  The VA clinical 
notes indicate that he was alert and oriented, although it 
was also noted that he had emesis or evidence of vomiting in 
his mouth, which raises questions as to whether the veteran 
could satisfactorily give his symptoms and participate in his 
care.  From a consideration of all of the relevant evidence, 
the Board doubts that the veteran actually understood what he 
was being told when he was informed to come back if his 
symptoms became worse.  Further, with an internal 
gastrointestinal bleed, one need not be a physician to know 
that his condition could have increased in severity without 
exhibiting the symptoms he was told to look for.  

More importantly, when he was examined at the VAMC, vital 
signs and laboratory studies was significantly abnormal.  
They were somewhat worse 11 hours later, when he went to a 
private hospital, but the difference was not great.  So, if 
it was an emergency at the private hospital the next morning 
(as opined by VA and private medical personnel), it must have 
been an emergency at the VAMC the night before.  
Nevertheless, the veteran was sent home from the VAMC, 
essentially without treatment.  

The veteran was told to return to the VAMC if certain 
symptoms appeared.  That implied that he should not return 
unless the listed symptoms happened.  It is clear from the 
notes that he was expected to return a week later, on the 
following Friday.  The corollary to this is that he was not 
expected to return before then, unless he was passing blood 
through vomitus or stool, or had increased shortness of 
breath or dizziness.  Under these circumstances, even a 
prudent person would not attempt to return to the VAMC, 
within hours, for essentially the same symptoms.  

Given the veteran's treatment at the VAMC, even a prudent lay 
person would not consider it reasonable to return to the VA 
clinic with symptoms which continued to be much the same.  
Under this scenario, it is at least as likely as not that VA 
facilities were not feasibly available to treat the veteran.  
Giving him the benefit of the doubt, the Board finds that the 
actions of the VAMC on January 18, 2002 amount to making VA 
facilities not available to the veteran.  Since the other 
requirements for reimbursement are met, and VA facilities 
were not feasibly available, all criteria for reimbursement 
are met.  


ORDER

Payment or reimbursement of the cost of unauthorized in-
patient medical service provided by a private hospital and 
associated providers from January 19, 2002 to January 25, 
2002, is granted, subject to the law and regulations 
governing the payment of monetary awards.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


